[J-46-2018]
               IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


IN RE: NOMINATION PETITIONS OF          :   No. 12 MAP 2018
MALLORY B. SCOTT, CANDIDATE IN          :
THE DEMOCRATIC PRIMARY FOR THE          :   Appeal from the Order of the
127TH STATE LEGISLATIVE DISTRICT        :   Commonwealth Court at No. 146 M.D.
                                        :   2018 dated March 29, 2018.
                                        :
APPEAL OF: MALLORY B. SCOTT             :   SUBMITTED: April 13, 2018


                                   ORDER


PER CURIAM                                             DECIDED: April 23, 2018
    AND NOW, this 23rd day of April, 2018, the order of the Commonwealth Court is

AFFIRMED.